Citation Nr: 0003842	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  92-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a disability 
manifested by blackouts.  

3.  Entitlement to service connection for a disability 
manifested by swelling of the face, hands, and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 1993, September 1994, May 1996 and again in 
December 1998, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  On the issue of entitlement to service connection for 
headaches, all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was treated during service for headache 
complaints.  Her current headache complaints are reasonably 
related to service.  

3.  The claims of entitlement to service connection for a 
disability manifested by blackouts and entitlement to service 
connection for a disability manifested by swelling of the 
face, hands, and feet, are not plausible.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999)

2.  The claims of entitlement to service connection for a 
disability manifested by blackouts and entitlement to service 
connection for a disability manifested by swelling of the 
face, hands, and feet, are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.   38 U.S.C.A. 
§ 5107.  In this regard, the Board notes that the veteran has 
indicated treatment after service at military facilities 
based on her status as a dependent spouse.  The record shows 
that the veteran gave birth to one of her children at Maxwell 
Air Force Base; however no medical records of treatment for 
her have been located at military bases as a dependent 
spouse, despite efforts by the RO to secure them.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).   
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b)(1999).

The service medical records show that the veteran was treated 
on several occasions for complaints of headaches.  The record 
shows that she was treated on a number of occasions during 
service in 1974 and 1975 for complaints of headache.  The 
findings included upper respiratory infection in May 1974, 
sore throat secondary to post nasal drip, possible bronchitis 
in August 1974, and lymphadenopathy in October 1975.  At 
separation in March 1976, she reported tension headaches when 
nervous that occurred every day and were relieved by Tylenol.  

VA outpatient records show that in January 1991, the veteran 
complained of severe headaches.  In May 1991, she reported 
having a bad headache for 4 days and that medication was not 
helping.  In February 1993, the veteran was seen for headache 
complaints.  She gave a history of headaches since pregnancy.  
The examiner found probable migraine headaches/chronic pain.  
An April 1993 CT scan report found no evidence of 
intracranial hemorrhage, infarction, or mass effect.  In June 
1993, the veteran reported that prescribed medicines were not 
helping her headaches; also in June 1993 she was hospitalized 
at a VA facility for headaches, and medications were 
administered.  Private medical records show that the veteran 
was examined for headache complaints in December 1993.  She 
reported that the headaches were associated with nausea, 
vomiting, and photophobia.  She reported that the headaches 
occurred sporadically.  The examiner assessed, common 
migraine headaches, and noted that the veteran had a non-
focal neurological examination.  

The veteran underwent a neurological examination in November 
1994.  She stated that she had headaches since she was 22 
years old during her pregnancy.  She also stated that she was 
living in a barracks that had been a mortuary.  She said that 
she had severe headaches that occurred every two months, and 
frontal headaches that occurred daily.  An EEG was normal.  
The impression included, chronic daily headache, and 
migraine.  The examiner stated that these occurred at age 22 
during the veteran's pregnancy, which was a precipitating 
factor for migraines.  The examiner stated that he seriously 
doubted it had anything to do with the veteran's exposure to 
chemicals or bird repellants.  He stated that certainly the 
time frame of their onset coincided with the veteran being in 
service.  

The veteran was examined by VA in November 1994, and she 
reported having headaches since 1975.  She described her 
headaches as frontal and bitemporal which radiated to the 
back of the head.  She reported having severe headaches once 
or twice a month.  Neurological examination was noted to be 
normal.  The examiner opined that it appeared that the 
veteran has had headaches since March 1977.  The diagnosis 
was, migraine headaches.  VA outpatient treatment for 
headache complaints continued into 1995.  

The veteran underwent a VA examination for disability 
evaluation in June 1996.  She reported having headaches since 
service in 1975.  The examiner noted that the veteran had 
evidence of a neurological deficit.  The finding was, history 
of intractable recurrent headaches.  The veteran underwent a 
fee basis examination for disability evaluation in July 1996.  
She stated that she had been exposed to chemicals in service 
and has had headaches, which occur daily, since that time.  
The examiner found, daily headaches, rule out rebound 
headache versus tension headache versus depression; evidently 
normal scans performed in the past.  The examiner stated that 
he saw no correlation between the veteran's time in the 
service 18 years ago and her present headaches.  

The veteran was examined by VA in June 1998.  She gave a 
history of headaches since service, and stated that she 
currently had headaches 3 times a month.  Headaches, was the 
diagnosis.  

The veteran was examined by VA in May 1999.  The examiner 
indicated that the claims file had been reviewed.  The 
veteran gave a history of exposure to chemical PA-15 in the 
barracks that used to be a morgue.  She reported that the 
headaches stopped in 1982 and started again in 1989.  The 
finding was, history of headache after exposure to chemical 
PA-14 during the time she was in the service.  

The determining factor in this case is the weight given to 
the medical opinions which address the question of whether or 
not the veteran's current headaches are related to her 
inservice complaints.  

The claims folder includes statements from one VA physician 
who has opined that there is no relationship between the 
veteran's current headaches and service.  However, a private 
physician and a VA physician have both related the veteran's 
current headache complaints to service.  The private 
physician has stated that the veteran's pregnancy was the 
precipitating factor and that the time frame of the onset 
coincided with the veteran being in service.  The VA 
physician has found headache after exposure to chemicals in 
service.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") in Elkins v. Brown, 5 
Vet. App. 474 (1993), held that when there is no indication 
that an opinion has been formed on a basis separate from the 
appellant's recitation of his medical or service background 
rather than a review of the appellant's service medical 
records or other relevant documents, which would have enabled 
the physician to have formed an opinion as to service 
connection on an independent ground, the opinion has no 
probative value.

In this case the June 1996 opinion, which states that the 
current headaches are not related to service, appears to have 
been based solely on history provided by the veteran.  The 
Board notes that the examiner did not indicate that the 
claims file or any of the veteran's records had been 
reviewed, and the written history in the examination report 
does not refer to specific medical treatment or clinical 
records.  The November 1994 examination appears also to have 
been based on a history provided by the veteran.  However, 
the May 1999 examination report clearly indicates that the 
claims file had been reviewed, and previous diagnostic 
studies were reported on.  The Board must give greater weight 
to the opinion of the VA physician, dated in May 1999.  It is 
clear that the VA physician reviewed the claims folder and 
compared the examination results with the conclusions 
previously made. 

The veteran was treated during service for headache 
complaints.  While there is a no evidence of treatment 
immediately after service, it appears that records from the 
military bases where the veteran claims to have been treated 
are missing since the record does show that she gave birth to 
one of her children at Maxwell Air Force Base and records of 
that hospitalization have not been found.  Her headaches have 
been related to her military service by medical 
practitioners.  The Board has concluded that the evidence 
reasonably supports finding that service connection for 
headaches is warranted.  


Blackouts and Swelling of the Face, Hands and Feet

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If she has not, her appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for service connection are not well 
grounded, and there is no further duty to assist the veteran 
in the development of her claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

In  Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity:  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well-grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Therefore, 
notwithstanding the veteran's showing of an inservice injury, 
and statements of post-service continuity of symptomatology, 
medical expertise is required to relate his disabilities 
etiologically to his post-service symptoms. Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498 (1995); at 506. 

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).

The service medical records show no complaint, diagnosis or 
treatment for blackouts or for swelling of the face, hands 
and feet.  In January 1991, the veteran was treated at a VA 
facility for complaints including swelling in her body.  No 
diagnosis on this complaint was given.  In November 1992, the 
veteran complained of 3 blackouts since September 1992, and a 
neurology consultation was scheduled.  On private examination 
in December 1993, the veteran reported having syncope on 
three occasions in the last year.  The examiner diagnosed, 
syncopy, the etiology of this is unclear.  

The veteran underwent a neurology evaluation in November 
1994.  She reported having blackouts.  The examiner's 
impression was, probable syncope.  On VA disability 
evaluation in November 1994, the veteran reported blacking 
out, at times due to headache pain, and that her eyes, hands 
and feet swell.  No facial swelling was noted on examination, 
and no swelling of the hands or feet was found.  The 
pertinent diagnosis was, syncopal episodes--possibly related 
to hypoglemic episodes. 

The veteran was examined by VA in June 1996.  She reported 
having swelling of her hands, feet and face.  She also 
reported having two episodes of syncope in the last 6 years.  
The finding was headaches with swelling of the face, hands 
and feet with intermittent episodes of syncope.  

On VA examination in May 1999, the examiner found normal 
arterial venous clinical examination at the present time; in 
the neck and in both upper and lower 

extremities.  On VA neurological examination in May 1999, the 
veteran reported a history of blackouts.  The finding was, 
history of syncope; no focal or neurologic deficit 
detectable.  

The record as a whole fails to include any evidence of 
current disabilities or a nexus between the service and any 
claimed current disability (medical evidence).   Accordingly, 
the claims must be denied since they are not well grounded.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991). 

The Board is aware of the veteran's statements offered in her 
behalf.  While the veteran and other lay individuals are 
competent to provide evidence of visible symptoms, they are 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no objective evidence of record in the form 
of medical treatment or examination records that show that 
the veteran currently has a disability manifested by 
blackouts or a current disability manifested by swelling of 
the face hands and feet.  In addition, the veteran has 
provided no medical opinion linking any current disability to 
her military service.  Absent evidence of any current 
disability which could be associated with service, the Board 
finds the claims are not plausible.  Therefore, the Board 
finds that the veteran's claims for service connection are 
not well grounded.

The veteran is free at any time in the future to submit 
evidence in support of her claims.  Medical records of 
complaints and treatment for the disabilities in service or 
shortly thereafter would be helpful in establishing a well-
grounded claim, as well as medical opinion linking any 
current findings with the veteran's military service .  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Service connection for headaches is granted.  

Service connection for a disability manifested by blackouts 
is denied. 

Service connection for a disability manifested by swelling of 
the face, hands, and feet is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

